DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/12/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 6, 8 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa in view of Applicant’s Admitted Prior Art as published in US 2021/0289124 (hereinafter AAPA).
Regarding claim 1, Urakawa discloses, in at least figure 3, a photo sensor assembly comprising: a rotator (2/3) configured to rotate together with a module (¶22: a rotation member 2 is rotatably supported in the outer case 1…Also, the rotation member 2 is integrally provided with a code plate 3); a plurality of first photo interrupter bars (3b) disposed at a same interval along a first circumference on the rotator (fig. 3; ¶22: A plurality of inner protrusion groups 3a and a plurality of outer protrusion groups 3b are arranged on these tracks T1, T2 in a predetermined interval, and a first gear 4 is formed on the outer circumferential surface of the lower portion of the code plate 3); a second photo interrupter bar (3a) disposed at a second circumference on the rotator, the second circumference being coaxially arranged with the first circumference (fig. 3; ¶22: A plurality of inner protrusion groups 3a and a plurality of outer protrusion groups 3b are arranged on these tracks T1, T2 in a predetermined interval, and a first gear 4 is formed on the outer circumferential surface of the lower portion of the code plate 3); a first photo sensor (6b) disposed closer to the first circumference than to the second circumference, and configured to detect a first light-blocking pattern generated from the plurality of first photo interrupter bars (fig. 3; ¶22-23,30: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor); a second photo sensor (6a) disposed closer to the second circumference than to the first circumference, and configured to detect a second light-blocking pattern generated from the second photo interrupter bar (fig. 3; ¶22-23,30: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor); and a processor configured to estimate an initial position of the rotator based on the second light-blocking pattern and estimate a rotational angle from the initial position of the rotator based on the detected first light-blocking pattern (¶30, 32: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C…the pulse signals output from the photo-interrupter groups 3A.about.3C having the photo-interrupters 6a, 6b which are arranged to be closed to the two tracks T1, T2, respectively, are combined. Accordingly, the rotation angle of the rotation member (the rotation body) 2 which is rotated in connection with the steering wheel can be detected with high resolution…the rotation angle of the steering shaft, that is, the steering angle of the steering wheel can be detected with high precision). Urakawa fails to explicitly disclose a rotator (2/3) configured to rotate together with a camera module.
	In a similar field of endeavor, AAPA teaches using PI sensor in a PTZ surveillance camera that includes detect the error between a rotation amount of a motor shaft and a rotation amount of a camera driven by the motor shaft (¶3-5). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use AAPA’s teaching in Urakawa’s system because an artisan of ordinarily skill would recognize that this would result in a device capable of detecting positions of camera lens at a higher accuracy, lower cost and low profile.

Regarding claim 2, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the first circumference is positioned not to overlap with a position of the second circumference in a radial direction of the rotator (fig. 3; ¶23: inner track T1 is positioned at the outer circumferential side, the photo-transistor 62a is positioned at the inner circumferential side).

Regarding claim 3, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the second photo sensor is configured to detect the initial position of the rotator while the rotator rotates once (fig. 3; ¶30: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C).

Regarding claim 4, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the first photo sensor (6b) comprises a first light emitter (61b) configured to emit a first light and a first light receiver (62b) configured to detect whether the emitted first light is blocked by the plurality of first photo interrupter bars (¶22-23: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor. Here, the first and second photo-interrupters 6a, 6b are composed by facing and integrating chip-shaped LEDs 61a, 61b and chip-shaped photo-transistors 62a, 62b, respectively), and wherein the second photo sensor (6a) comprises a second light emitter (61a) configured to emit a second light and a second light receiver (62a) configured to detect whether the emitted second light is blocked by the second photo interrupter bar (¶22-23: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor. Here, the first and second photo-interrupters 6a, 6b are composed by facing and integrating chip-shaped LEDs 61a, 61b and chip-shaped photo-transistors 62a, 62b, respectively).

Regarding claim 5, Urakawa in view of AAPA discloses all of the limitations of claim 4. Urakawa also teaches wherein the first and the second photo sensors are disposed at different positions on a same surface of a circuit board of the photo sensor assembly (fig. 3; ¶22-23: outer case 1 is fixed with a print board 5, and the print board 5 is mounted with a plurality of photo-interrupters 6. These photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b).

Regarding claim 6, Urakawa in view of AAPA discloses all of the limitations of claim 5. Urakawa also teaches wherein the first and the second photo sensors are disposed separately in a radial direction and a circumferential direction of the rotator (fig. 3; ¶23: first photo-interrupter 6a opposite to the inner track T1 is positioned at the outer circumferential side, the photo-transistor 62a is positioned at the inner circumferential side. Further, the LED 61b of the second photo-interrupter 6b opposite to the outer track T2 is positioned at the inner circumferential side, the photo-transistor 62b is positioned at the outer circumferential side. Thereby, the light emitted from the LED 61a of the photo-interrupter 6a of the inner track T1 is directed to the inner circumferential side and the light emitted from the LED 61b of the photo-interrupter 6b of the outer track T2 is directed to the outer circumferential side).

Regarding claim 8, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the second photo interrupter bar is disposed to face empty spaces between the plurality of first photo interrupter bars in a radial direction of the rotator (fig. 3).

Regarding claim 9, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the processor is further configured to count a number of pulses of the first light-blocking pattern from a time when the second light-blocking pattern is detected for a first time (¶30: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C. The code plate 3 and the photo-interrupter 6 function as the incremental rotary encoder. Also, since the steering wheel is rotated two times (by +720.about.-720 degree) in the clockwise and counterclockwise direction based on the neutral location in the present embodiment, the rotation amount and the rotation direction in the whole rotation range (.+-.720 degree) of the steering wheel are detected based on the output signal of each photo-interrupter 6.).

Regarding claim 10, Urakawa discloses, in at least figure 3, a photo sensor assembly comprising: a rotator (2/3) configured to rotate together with a camera module (¶22: a rotation member 2 is rotatably supported in the outer case 1…Also, the rotation member 2 is integrally provided with a code plate 3); a plurality of first photo interrupter bars (3b) disposed at a same interval along a first circumference on the rotator (fig. 3; ¶22: A plurality of inner protrusion groups 3a and a plurality of outer protrusion groups 3b are arranged on these tracks T1, T2 in a predetermined interval, and a first gear 4 is formed on the outer circumferential surface of the lower portion of the code plate 3); a second photo interrupter bar (3a) disposed at a second circumference on the rotator, the second circumference being coaxially arranged with the first circumference (fig. 3; ¶22: A plurality of inner protrusion groups 3a and a plurality of outer protrusion groups 3b are arranged on these tracks T1, T2 in a predetermined interval, and a first gear 4 is formed on the outer circumferential surface of the lower portion of the code plate 3); a first photo sensor (6b) disposed closer to the first circumference than to the second circumference, and configured to detect a first light-blocking pattern generated from the plurality of first photo interrupter bars (fig. 3; ¶22-23,30: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor); a second photo sensor (6a) disposed closer to the second circumference than to the first circumference, and configured to detect a second light-blocking pattern generated from the second photo interrupter bar (fig. 3; ¶22-23,30: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor); and a processor configured to estimate an initial position of the rotator based on the second light-blocking pattern and estimate a rotational angle from the initial position of the rotator based on the detected first light-blocking pattern (¶30, 32: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C…the pulse signals output from the photo-interrupter groups 3A.about.3C having the photo-interrupters 6a, 6b which are arranged to be closed to the two tracks T1, T2, respectively, are combined. Accordingly, the rotation angle of the rotation member (the rotation body) 2 which is rotated in connection with the steering wheel can be detected with high resolution…the rotation angle of the steering shaft, that is, the steering angle of the steering wheel can be detected with high precision). Urakawa fails to explicitly disclose a surveillance camera comprising: a motor configured to generate a driving power; a transmission device configured to transfer the driving power generated by the motor; a rotator configured to rotate together with a camera module.
	In a similar field of endeavor, AAPA teaches using PI sensor in a PTZ surveillance camera that includes detect the error between a rotation amount of a motor shaft and a rotation amount of a camera driven by the motor shaft (¶3-5). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use AAPA’s teaching in Urakawa’s system because an artisan of ordinarily skill would recognize that this would result in a device capable of detecting positions of camera lens at a higher accuracy, lower cost and low profile.

Regarding claim 11, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the first circumference is positioned not to overlap with a position of the second circumference in a radial direction of the rotator (fig. 3; ¶23: inner track T1 is positioned at the outer circumferential side, the photo-transistor 62a is positioned at the inner circumferential side).

Regarding claim 12, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the second photo sensor is configured to detect the initial position of the rotator while the rotator rotates once (fig. 3; ¶30: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C).

Regarding claim 13, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the first photo sensor (6b) comprises a first light emitter (61b) configured to emit a first light and a first light receiver (62b) configured to detect whether the emitted first light is blocked by the plurality of first photo interrupter bars (¶22-23: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor. Here, the first and second photo-interrupters 6a, 6b are composed by facing and integrating chip-shaped LEDs 61a, 61b and chip-shaped photo-transistors 62a, 62b, respectively), and wherein the second photo sensor (6a) comprises a second light emitter (61a) configured to emit a second light and a second light receiver (62a) configured to detect whether the emitted second light is blocked by the second photo interrupter bar (¶22-23: photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b, and the code plate 3 and the photo-interrupter 6 composes a rotary sensor. Here, the first and second photo-interrupters 6a, 6b are composed by facing and integrating chip-shaped LEDs 61a, 61b and chip-shaped photo-transistors 62a, 62b, respectively).

Regarding claim 14, Urakawa in view of AAPA discloses all of the limitations of claim 13. Urakawa also teaches wherein the first and the second photo sensors are disposed at different positions on a same surface of a circuit board of the surveillance camera (fig. 3; ¶22-23: outer case 1 is fixed with a print board 5, and the print board 5 is mounted with a plurality of photo-interrupters 6. These photo-interrupters 6 have a plurality of first photo-interrupters 6a and a plurality of second photo-interrupters 6b each corresponding to the inner protrusion groups 3a and the outer protrusion groups 3b).

Regarding claim 15, Urakawa in view of AAPA discloses all of the limitations of claim 15. Urakawa also teaches wherein the first and the second photo sensors are disposed separately in a radial direction and a circumferential direction of the rotator (fig. 3; ¶23: first photo-interrupter 6a opposite to the inner track T1 is positioned at the outer circumferential side, the photo-transistor 62a is positioned at the inner circumferential side. Further, the LED 61b of the second photo-interrupter 6b opposite to the outer track T2 is positioned at the inner circumferential side, the photo-transistor 62b is positioned at the outer circumferential side. Thereby, the light emitted from the LED 61a of the photo-interrupter 6a of the inner track T1 is directed to the inner circumferential side and the light emitted from the LED 61b of the photo-interrupter 6b of the outer track T2 is directed to the outer circumferential side).

Regarding claim 17, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the second photo interrupter bar is disposed to face empty spaces between the plurality of first photo interrupter bars in a radial direction of the rotator (fig. 3).

Regarding claim 18, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the processor is further configured to count a number of pulses of the first light-blocking pattern from a time when the second light-blocking pattern is detected for a first time (¶30: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C. The code plate 3 and the photo-interrupter 6 function as the incremental rotary encoder. Also, since the steering wheel is rotated two times (by +720.about.-720 degree) in the clockwise and counterclockwise direction based on the neutral location in the present embodiment, the rotation amount and the rotation direction in the whole rotation range (.+-.720 degree) of the steering wheel are detected based on the output signal of each photo-interrupter 6.).

Claim 19 is rejected as applied to claim 11 above. The method steps as claimed would have been implied by the apparatus of Urakawa. in view of AAPA. Urakawa also teaches the added limitation of a plurality of first photo interrupter bars disposed at a same interval along a first circumference on the rotator (fig. 3).

Regarding claim 20, Urakawa in view of AAPA discloses all of the limitations of claim 19. Urakawa also teaches wherein the estimating the rotational angle comprises counting a number of pulses of the first light-blocking pattern from a time when the second light-blocking pattern is detected for a first time (¶30: the rotation amount and the rotation direction of the steering wheel for rotating the rotation member 2 two times are detected by the pulse signals output from the photo-interrupters 6a, 6b in the photo-interrupter groups 3A.about.3C. The code plate 3 and the photo-interrupter 6 function as the incremental rotary encoder. Also, since the steering wheel is rotated two times (by +720.about.-720 degree) in the clockwise and counterclockwise direction based on the neutral location in the present embodiment, the rotation amount and the rotation direction in the whole rotation range (.+-.720 degree) of the steering wheel are detected based on the output signal of each photo-interrupter 6.).


Claim(s) 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Urakawa in view of AAPA in view of Naka (US 20190072619).
Regarding claim 7, Urakawa in view of AAPA discloses all of the limitations of claim 1. Urakawa also teaches wherein the first photo sensor is configured to detect the rotational angle of the rotator in a uniform resolution by using the plurality of first photo interrupter bars which has the same interval (fig. 3). The combination fails to explicitly disclose using the plurality of first photo interrupter bars which has the same interval and a same width.
	In a similar field of endeavor, Naka teaches a rotational manipulation detector that has uniform protrusions (18) (fig. 12). In light of the teaching of Naka, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Nawa’s teaching in Urakawa’s system because an artisan of ordinarily skill would recognize that this would result in a device capable of detecting, with high resolution, rotational manipulation of a manipulation component.

Regarding claim 16, Urakawa in view of AAPA discloses all of the limitations of claim 10. Urakawa also teaches wherein the first photo sensor is configured to detect the rotational angle of the rotator in a uniform resolution by using the plurality of first photo interrupter bars which has the same interval (fig. 3). The combination fails to explicitly disclose using the plurality of first photo interrupter bars which has the same interval and a same width.
	In a similar field of endeavor, Naka teaches a rotational manipulation detector that has uniform protrusions (18) (fig. 12). In light of the teaching of Naka, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Nawa’s teaching in Urakawa’s system because an artisan of ordinarily skill would recognize that this would result in a device capable of detecting, with high resolution, rotational manipulation of a manipulation component.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698